Name: Council Regulation (EEC) No 2464/81 of 27 July 1981 on the application of Decision No 4/81 of the EEC-Portugal Joint Committee amending, as regards products sent in small packages to private persons, Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  communications;  Europe;  European construction;  executive power and public service
 Date Published: nan

 No L 247 / 58 Official Journal of the European Communities 31 . 8 . 81 COUNCIL REGULATION {EEC ) No 2464 / 81 of 27 July 1981 on the application of Decision No 4 / 81 of the EEC - Portugal Joint Committee amending, as regards products sent in small packages to private persons , Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply this Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof , Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Portuguese Republic ( ] ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the above Agreement , the Joint ­ Committee has adopted Decision No 4 / 81 amending , as regards products sent in  small packages to private : persons , Article , 8 of that Protocol ; Decision No - 4 / 81 of the EEC - Portugal ~ Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER (&gt;) OJ No L 301 , 31 . 12 . 1972 , p . 165 .